Title: To George Washington from Joseph Hawley, 5 July 1775
From: Hawley, Joseph
To: Washington, George

 

Watertown [Mass.], July 5, 1775.
Sir:

You were pleased the other day to mention to Colonel Warren and me, as your opinion, that it was highly probable Gage’s Troops would very shortly attack our Army in some part or other. I believe your opinion is not ill-founded; and I am sure your Excellency will be pleased with every intimation that may, in any degree, aid you in the choice of measures tending to success and victory. Therefore, that I may not be tedious, I ask your pardon when I suggest, that although in the Massachusetts part of the Army there are divers brave and intrepid officers, yet there are too many, and even several Colonels, whose characters, to say the least, are very equivocal with respect to courage. There is much more cause to fear that the officers will fail in a day of trial, than the privates. I may venture to say, that if the officers will do their duty, there is no fear of the soldiery. I therefore most humbly propose to your consideration the propriety and advantage of your making immediately a most solemn and peremptory declaration to all the officers of the Army, in general orders, or otherwise, as your wisdom shall direct, assuring them that every officer who, in the day of battle, shall fully do his duty, shall not fail of your kindest notices and highest marks of your favour; but, on the other hand, that every officer who, on such a day, shall act the poltron, dishonour his General, and by failing of his duty, betray his Country, shall infallibly meet his deserts, whatever his rank, connexions, or interest may be; and that no intercessions on his behalf will be likely to be of any avail for his pardon.
I know that your Excellency is able to form a declaration of the kind, conceived in such a style, and replete with such determined sentiments and spirit, as cannot fail of begetting a full belief and persuasion in the hearts of such to whom it shall be addressed, that the same will be infallibly executed. I am almost certain the measure will have the happiest tendency. Sed sapienti verbum sat est. Pray pardon my prolixity; I never was happy enough to be concise.
I am, with the greatest respect and deference, your Excellency’s most obedient humble servant,

Joseph Hawley.

